84 S.E.2d 175 (1954)
240 N.C. 794
Mrs. Oleen CONNOR
v.
Dr. Sam SCHENCK.
No. 306.
Supreme Court of North Carolina.
October 20, 1954.
*176 C. B. Cash, Jr., Shelby, for plaintiff, appellant.
Jones & Small, John Small, Charlotte, and Horace Kennedy, Shelby, for defendant appellee.
PER CURIAM.
Conceding, but not deciding, the plaintiff's evidence was sufficient for submission to the jury on the issue of defendant's negligence in 1942, we are confronted by the fact that plaintiff waited some eleven years before commencing this action; and careful consideration of plaintiff's evidence compels the conclusion that there is no evidence whatever of defendant's fraudulent concealment such as would constitute a basis of liability or such as would operate to toll the running of the statute of limitations. Hence, plaintiff's action is barred by the three-year statute; and we need not consider other grounds urged by defendant in support of the judgment of involuntary nonsuit.
Affirmed.